Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Tumminaro (US Publication Number: 20070233615). Tumminaro teaches a member-supported payment system is available to consumers and merchants without sign-up fees, subscription fees, or transaction fees to either consumers or merchants.
Regarding claim 1, the closest prior arts of record when taken individually or in combination with other prior arts do not teach or disclose the subject matter of receiving, at a computing device associated with a transit service host, a request for a subscription plan from a communication device associated with a user, the subscription plan selected by the user and including a subscription fee payable by the user for the subscription plan; requesting, by the computing device, issuance of a transit account from an issuing entity independent of input from the user regarding the transit account, wherein the transit account is specific to the user for purchase of transit services, whereby, upon issuance of the transit account, a payment credential associated with the transit account is provisioned to a transit application implemented on the communication device associated with the user; in response to issuance of the transit account, receiving, by the computing device, the payment credential for the transit account from the issuing entity; storing, by the computing device, the payment credential for the transit account in a transit data structure in association with a profile for the user; compiling, by the computing device, in the profile for the user, rules for the transit account based on the subscription plan selected by the user, wherein the rules permit the transit service host to control the transit account consistent with the subscription plan; initiating a transaction for the subscription fee indicated by the 
Regarding claim 9, the closest prior arts of record when taken individually or in combination with other prior arts do not teach or disclose the subject matter of a transit data structure comprising profiles for multiple transit users, and multiple transit subscription plans available for selection by the users; and a service host in communication with the transit data structure, the service host configured to: present one or more of the multiple transit subscription plans to a user at a communication device associated with the user and receive a selection from the user, via the communication device, of a transit subscription plan from the one or more of the multiple transit subscription plans; request issuance of a transit pay account specific to the user for purchase of transit services from an issuer independent of input from the user regarding the transit pay account, whereby, upon issuance of the transit pay account, a payment credential associated with the transit pay account is provisioned to a transit application implemented on the communication device of the user; Application No: 15/851,083Page 4 of 17Amendment B and Response to Final Office Action in response to issuance of the transit pay account, receive the payment credential for the transit pay account from the issuer; store the payment credential for the transit pay account in the transit data structure in association with a profile for the user; compile, in the profile for the user, rules for the transit pay account based on the selected transit subscription plan, wherein the rules permit the service host to control the transit pay account consistent with the selected transit subscription plan; and direct funds from a common account to the transit pay account, at the issuer, based on the rules for the transit pay account, thereby permitting the user to engage in transit services funded by the transit pay account consistent with the selected transit subscription plan.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697